Title: Joel Yancey to Thomas Jefferson, 27 February 1820
From: Yancey, Joel
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Bedford
								27th Feby 1820
							
						
						I recd yours of the 11th Inst a few days ago, and have made diligant search and enquiry for Billy, but can hear nothing of him. I do not believe, he has been at P. Forest since I sent down by Bishop. I shall still be upon the watch, and if found, shall be sent down immediately. I will send the stocks to Capt Martin in good time, and if likely to  be disappointed there, will endeavour to send a few to  Thomson Mill, which is not much farther off. your wheat is still in the barn. I have been at loss what to do, corn is higher, that than wheat and we shall not have corn Sufficient to carry us till Harvest, we could do with out buying by using the wheat, and I have been afraid to send it off, untill I Knew certainly where we could be furnishd with bread. however we have not used a bushel of it since the corn come in, and shall not, till I hear from you, there is no corn for sale in this neighborhood. I am getting the Tobo ready as fast as I can, 4 Hhds prizd and 4 more ready in a day or two, we calculate upon 10. in all, 9 of leaf, and 1 stemd. I expectd to have had it all in Lynchburg before this but the children were taken with the Hooping cough about Xmas. and a most distressing time they had of it for the last six weeks. There mothers lost a great deal of time in nursing indeed it was so violent I was afraid for them to be not with them, Wills Sall, lost hers, but the rest are all out of danger. Austin is still complaining, and has not done a days work since octr I do not calculate upon on his doing any thing shortly, if ever, still he appears not reduced. I have persuaded Dinah to assist in the spining house, and she is getting better. the rest of the People since weather broke, has done very well, at B. creek the triangle field is well ploughd up & part of of the D. brancch field, which I shall put in corn also and a good fence from old Cates to the D. branches, and nearly all the rails in place, to go round the balance of the field, and the west half of the branch Cleand up. At Tomahawk McDaniels field well ploughd but they have done very upon little work on the brancches, owing to the immence quanty of cleand cleaning  up in the field of Briars and  Sassafras, which you no doubt recollect, it is now in nice order for planting,  it is very much exhausted, but in addition we shall have the peach orchard and Perrys field for corn. I am very much in hopes, that our preparations for a crop, that  will be in such forwardness, that we can bestow 10  days labour on the Canal about the last of March without inconvenience. Hepburn has promised to spend one day, at the commencement with me, and Bishop the overseer is also well acquainted with that Kind of business, so that I think you may calculate having it compleated, if not this spring, certainly next fall. In addition to the Dfts you purpose sending me to pay Hepburn &c. you  could send me a further sum of 1 or 200 dollars, it would relieve me from several pressing claims, which I shoud have not have felt, had it not been for the very reducd prices of produce, I want it partly for myself, and partly for you, but if it should be inconvenient, I must try and weather it, for it is of late not unfashonable for the most monied men to put off payment with us—I hope to see you at the usual time in April and in the mean time be assured of my best wishes and exertions for your Happiness
						
							
								Joel Yancey
							
						
					
					
						P. S
						Mr Clay & Mrs Clark are both dead. Mr Clay died on 9th Inst and Mrs Clark some short time before, Mrs Johnsten we fear will soon follow, she is at her fathers, and very low. Mr Steptoe is in good health.
						
							
								J. Yancey
							
						
					
				